United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 03-2587
                                ___________

Julius Simmons,                        *
                                       *
             Appellant,                *
                                       *
      v.                               *
                                       *
St. Louis City Police Department;      *
City of St. Louis; Unknown Stanze,     * Appeal from the United States
St. Louis Police Officer,              * District Court for the
                                       * Eastern District of Missouri.
             Defendants,               *
                                       * [UNPUBLISHED]
Stephen Dodge, St. Louis Police        *
Officer,                               *
                                       *
             Appellee.                 *
                                  ___________

                          Submitted: July 23, 2004
                             Filed: August 6, 2004
                              ___________

Before MURPHY, FAGG, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.
      Julius Simmons appeals the district court’s1 adverse judgment entered upon a
jury verdict in his 42 U.S.C. § 1983 action for excessive use of force. Upon careful
review of the record, we conclude Simmons’s appeal is untimely because his notice
of appeal was not filed within thirty days of entry of final judgment, and Simmons did
not seek an extension of time to file his notice of appeal. See Fed. R. App. P. 4(a).

      Accordingly, we dismiss the appeal as untimely.
                     ______________________________




      1
       The Honorable Catherine D. Perry, United States District Judge for the Eastern
District of Missouri.
                                         -2-